Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 10-12 the prior art of record does not a display device comprising: a display panel having a display region configured to emit display light of linearly polarized light; a first semi-transparent element transmitting first circularly polarized light and reflecting second circularly polarized light in a reverse direction to the first circularly polarized light; a first retardation film arranged between the display panel and the first semi-transparent element; a second semi-transparent element separated from the first semi-transparent element, reflecting the first circularly polarized light, and transmitting the second circularly polarized light; a second retardation film arranged between the first semi-transparent element and the second semi- transparent element, and having a refractive anisotropy in which refractive indexes of directions orthogonal to each other in a plane are substantially equivalent to each other and a refractive index in a normal is different from a refractive index in a plane; and a first element opposed to the second semi- transparent element and having a lens action of condensing the second circularly polarized light.
Niu US 2020/0132994 teaches a display device comprising: a display panel having a display region configured to emit display light of linearly polarized light; a first semi-transparent element transmitting first circularly polarized light and reflecting second circularly polarized light in a reverse direction to the first circularly polarized light; a first retardation film arranged between the display panel and the first semi-transparent element; a second semi-transparent element separated from the first semi-transparent element, reflecting the first circularly polarized light, and transmitting the second circularly polarized light; a second retardation film arranged between the first semi-transparent element and the second semi- transparent element, 
Niu does not teach the second retardation film having a refractive anisotropy in which refractive indexes of directions orthogonal to each other in a plane are substantially equivalent to each other and a refractive index in a normal is different from a refractive index in a plane.  Niu only teaches quarter waveplates 25 and 26 which will only have a refractive index that is not equivalent to each other in-plane.  Thus it would not have been obvious to modify their birefringent axis to meet the claim limitations.  Niu also does not teach a first element opposed to the second semi- transparent element and having a lens action of condensing the second circularly polarized light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geng US 2019/0384070.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871